Title: From John Adams to James Lovell, 4 March 1780
From: Adams, John
To: Lovell, James


     
      My Dear Friend
      Paris March 4. 1780
     
     This will be deliverd you by Mr. Izard, who I Suppose, will lay open to you many Things relative to the State of our Affairs here. I Suppose, by what he has said, in plain English, that he will make a direct Complaint against Dr. F. I dont know this, but only by the Inferences that I draw. I Suppose Dr. F. and all his Friends here will expect this, from what has passed between them. My Situation here, will naturally make all the Drs Friends jealous of me, least I should be set up as his Successor. And this will make my situation delicate and disagreeable. I assure you, altho I have no Expectation of having any Thing to do, in Consequence of my present Powers, yet I have no Ambition to be the Drs successor. It is a Place of too much Envy, and too much difficulty, for any body to be happy in.
     What the Congress will think proper to do with me, I know not. To keep me here, will cost them a great deal of Money, and I shall be able to do them no other service, except sending them Intelligence and now and then perhaps throwing in a Hint of Advice, for there is no Hope or Thought of Peace. I will send you, all the Information I can. Let this remain between you and me, and believe me with an affectionate attachment, yours &c.
    